[Cite as Koscielak v. United Ohio Ins. Co., 2020-Ohio-3224.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                               DEFIANCE COUNTY




ANGELA A. KOSCIELAK,

        PLAINTIFF-APPELLANT,                                   CASE NO. 4-19-20

        v.

UNITED OHIO INSURANCE COMPANY,
                                                               OPINION
        DEFENDANT-APPELLEE.




                Appeal from Defiance County Common Pleas Court
                          Trial Court No. 18 CV 44410

                                      Judgment Affirmed

                              Date of Decision: June 8, 2020




APPEARANCES:

        Ian A. Weber for Appellant

        Christine N. Farmer for Appellee, United Ohio Insurance Company
Case No. 4-19-20


SHAW, P.J.

           {¶1} Plaintiff-appellant, Angela A. Koscielak (“Koscielak”), brings this

appeal from the October 16, 2019 judgment of the Defiance County Common Pleas

Court granting summary judgment to defendant-appellee, United Ohio Insurance

Company (“United”). On appeal, Koscielak argues that the trial court erred by

finding that there were no genuine issues of material fact in this case.

                                                  Background

           {¶2} In January of 2015, Koscielak lived at 4163 Cicero Road in Hicksville

with her husband, Jeff. Koscielak had an insurance policy through United covering

the premises, a 60 x 80 “pole building,” and personal property.1 On January 9, 2015,

Jeff was working in the pole barn when he noticed heavy smoke coming from the

area above the sink. Jeff stated that he attempted to extinguish the fire with an

extinguisher, but was unsuccessful so he called the fire department.2

           {¶3} A deputy sheriff was the first responder to arrive at the scene and by the

time he arrived, the pole barn was “fully engulfed.” When the deputy sheriff

arrived, he observed Jeff and Koscielak attempting to move a motorcycle away from

the fire.

           {¶4} The Hicksville Fire Department, Edgerton Fire Department, and Farmer

Fire Department all arrived to fight the fire. Despite their efforts, Koscielak would


1
    The relevant policy covered the period of December 28, 2014, to December 28, 2015.
2
    Koscielak would later state that she came out and used fire extinguishers to try and put the fire out.

                                                        -2-
Case No. 4-19-20


later claim the pole building and all the personal property inside was a “total loss.”

The deputy sheriff’s report indicated that the fire had an undetermined cause, and

that it was still under investigation at that time.

       {¶5} Koscielak filed a claim with United for the policy limits related to the

pole building, which were $14,800 for other structure loss, $103,600 for personal

property loss, and $29,600 for loss of use.

       {¶6} In the months after the fire, United investigated Koscielak’s claim and

the cause of the fire. United was also seeking an itemized list of the personal

property purportedly lost.

       {¶7} While the investigation was occurring, in April of 2015 Koscielak and

Jeff got into a serious argument that led to Jeff being charged with domestic

violence. Jeff would later claim that Koscielak told him on the night of the

altercation that she started the fire on purpose while he was inside the pole barn.

Koscielak and Jeff separated after this fight and were in the process of a divorce at

the inception of this case.

       {¶8} On August 18, 2015, Jeff was examined “under oath” by United. In the

examination, Jeff stated that Koscielak’s friends had told him that Koscielak talked

about starting a fire for the insurance money before she had done it, and that

Koscielak later told people that she started the fire. Jeff stated that eventually

Koscielak herself told him that she started the fire. Jeff claimed that Koscielak had


                                           -3-
Case No. 4-19-20


indicated that since Jeff was in the pole building there was an added benefit because

of a life insurance policy.

       {¶9} On September 1, 2015, United’s attorneys sent a letter to Koscielak

indicating that United wanted to have her examined under oath on September 14,

2015. United’s letter cited language from the insurance policy detailing Koscielak’s

duty to comply, which read as follows:

       B.   Duties After Loss

       In case of a loss to covered property, we have no duty to provide
       coverage under this policy if the failure to comply with the
       following duties is prejudicial to us. These duties must be
       performed either by you, [a]n “insured” seeking coverage, or a
       representative of either:

       5.   Cooperate with us in the investigation of a claim;

       6. Prepare an inventory of damaged personal property showing
       the quantity, description, actual cash value and amount of loss.
       Attach all bills, receipts and related documents that justify the
       figures in the inventory;

       7.   As often as we reasonably require:

            (a) Show the damaged property;

            (b) Provide us with records and documents we request and
                permit us to make copies; and

            (c) Submit to examination under oath, while not in the
                presence of another “insured”, and sign the same.




                                         -4-
Case No. 4-19-20


(Doc. No. 6, Ex. B). In addition to submitting to an examination under oath, United

requested that Koscielak provide, inter alia, copies of documents which related to

any property lost in the fire.

       {¶10} Despite scheduling the examination under oath, the examination did

not take place on September 14, 2015, and Koscielak did not provide the requested

documentation. The examination was rescheduled for October 5, 2015. Koscielak

requested that the rescheduled examination take place at the Hicksville Police

Department, but the department was unable to accommodate the request, thus the

examination was scheduled to proceed per the prior letter. However, Koscielak did

not attend the second scheduled examination under oath and she still did not provide

the requested documentation.

       {¶11} Another letter was sent to Koscielak on October 15, 2015, demanding

that Koscielak comply with the investigation.

       {¶12} On October 27, 2015, United’s attorneys sent Koscielak yet another

letter demanding that she provide the requested documentation and advising her that

if the documents were not received by November 4, 2015, her claim would be denied

for her failure to comply.

       {¶13} On November 16, 2015, Koscielak was sent a letter denying her claim,

“based upon the information and evidence discovered during our investigation to

date, combined with a material lack of cooperation provided by you during our


                                        -5-
Case No. 4-19-20


investigation.” (Doc. No. 6, Ex. G). More specifically, the letter cited Koscielak’s

failure to provide an examination under oath, her failure to provide an inventory of

the personal property lost, and her failure to provide requested documentation to

support her claim. (Id.) The letter contained excerpts of provisions from the

insurance policy that Koscielak did not comply with.

        {¶14} On June 4, 2018, Koscielak filed a complaint in the Defiance County

Common Pleas Court requesting that United pay her the policy limits.3

        {¶15} On July 2, 2018, United filed a “motion for more definite statement”

requesting a more definite statement of the complaint. United also requested that

Koscielak produce the insurance contract upon which Koscielak based her claims

as it had not been attached to the complaint.

        {¶16} On July 12, 2018, Koscielak responded in writing to United’s motion

for a more definite statement and attached the insurance contract and the deputy

sheriff’s police report from the date of the fire.

        {¶17} On February 19, 2019, United filed an answer to Koscielak’s

complaint denying the allegations and asserting ten affirmative defenses including,

inter alia, that Koscielak failed to comply with terms and conditions of the insurance

policy, thereby barring her claim.




3
  Statements made in the record indicate that Koscielak had previously filed suit against United but
voluntarily dismissed that claim, thus this case was a refiling of that claim.

                                                -6-
Case No. 4-19-20


       {¶18} On February 26, 2019, United filed a notice to take Koscielak’s

deposition on Wednesday April 24, 2019. Despite not providing United with

examinations under oath previously, Koscielak’s deposition was taken in this matter

on the scheduled date.

       {¶19} In her deposition, Koscielak stated that she was, in fact, asked to

complete the examinations under oath by United but she did not. She indicated that

she missed the later-scheduled examination because she had gone to Tennessee with

her daughter and she did not have her mail forwarded. She stated that by the time

she returned from Tennessee her claim was denied.

       {¶20} Koscielak testified that she thought the fire in the pole building was

“electrical,” because she thought it started in a wall. She testified that Jeff’s

statements that she started the fire were false and she indicated she helped Jeff

attempt to fight the fire.

       {¶21} Koscielak additionally testified that the residence at 4163 Cicero Rd

had been foreclosed upon and she was no longer the owner. She still wanted

reimbursed for all her personal property lost in the fire, for the price that it would

cost to rebuild the pole building, and the loss of use of the pole building. She

acknowledged that United had provided her with a check for $27,090 for the face

value of the pole building itself but she had not cashed the check.




                                         -7-
Case No. 4-19-20


       {¶22} The next filing in the record was on July 29, 2019. At that time United

filed a motion for summary judgment arguing that despite numerous requests for

documentation and a demand for an examination under oath, Koscielak failed to

substantially or meaningfully comply with United’s investigation. United cited case

authority stating that an insurer was not obligated to perform under a contract until

conditions precedent were satisfied such as submitting to an examination under oath

if requested. See Savage v. Am. Family Ins. Co., 10th Dist. Franklin No. 08AP-273,

2008-Ohio-4460. In addition, United argued that Koscielak engaged in intentional

misconduct and her claim should be denied for that reason.

       {¶23} Over the ensuing months, Koscielak did not file any response to

United’s motion for summary judgment.

       {¶24} On October 16, 2019, the trial court filed an entry granting United’s

summary judgment motion finding generally that there were no genuine issues of

material fact, that United was entitled to judgment as a matter of law, and that

reasonable minds could reach only one conclusion, adverse to Koscielak. It is from

this judgment dismissing her complaint that Koscielak appeals, asserting the

following assignment of error for our review.

                             Assignment of Error
       The trial court abused its discretion in holding that there were no
       genuine issues of material fact and that the defendant [met] the
       standard for summary judgment.



                                         -8-
Case No. 4-19-20


       {¶25} In her assignment of error, Koscielak argues that the trial court erred

by granting summary judgment to United. Specifically, she claims that genuine

issues of material fact existed in this case.

                                 Standard of Review

       {¶26} We      review     a     trial     court’s   decision   on   a    motion

for summary judgment de novo. Grafton v. Ohio Edison Co., 77 Ohio St.3d 102,

105, 671 N.E.2d 241 (1996). Thus, this Court conducts an independent review of

the evidence and arguments that were before the trial court without deference to the

trial court’s decision. See State ex rel. Sunset Estate Properties, L.L.C. v. Lodi, 142

Ohio St.3d 351, 2015-Ohio-790, ¶ 6.

       {¶27} Pursuant to Civ.R. 56(C), summary judgment is appropriate only

under the following circumstances: (1) no genuine issue of material fact remains to

be litigated, (2) the moving party is entitled to judgment as a matter of law, and (3)

viewing the evidence most strongly in favor of the nonmoving party, reasonable

minds can come to but one conclusion, that conclusion being adverse to the

nonmoving party. Harless v. Willis Day Warehousing Co., 54 Ohio St.2d 64, 66

(1978). “When seeking summary judgment on grounds that the non-moving party

cannot prove its case, the moving party bears the initial burden of informing the trial

court of the basis for the motion and identifying those portions of the record that

demonstrate the absence of a genuine issue of material fact on an essential element


                                              -9-
Case No. 4-19-20


of the non-moving party’s claims.” Lundeen v. Graff, 10th Dist. Franklin, 2015-

Ohio-4462, ¶ 11, citing Dresher v. Burt, 75 Ohio St.3d 280, 293 (1996). Once the

moving party meets its initial burden, the nonmovant must set forth specific facts

demonstrating a genuine issue for trial. Dresher at 293.

                                       Analysis

       {¶28} At the outset, we note that after reciting the summary judgment

standard in her brief, Koscielak spends two total paragraphs arguing that the trial

court erred in this matter, citing no case authority whatsoever in support. While a

lengthier, quantitative argument does not equate to a qualitative argument, App.R.

16(A)(7) requires an appellant’s argument to contain citations to authorities or parts

of the record that the appellant relies upon. “It is not the obligation of an appellate

court to search for authority to support an appellant’s argument as to an alleged

error.” Harris v. Nome, 9th Dist. Summit No. 21071, 2002-Ohio-6994, ¶ 15, citing

Kremer v. Cox, 114 Ohio App.3d 41, 60 (9th Dist.1996).

       {¶29} Moreover, we emphasize that Koscielak did not even file a response

to United’s summary judgment motion at the trial court level.            See Whitt v.

Wolfinger, 4th Dist. Ross No. 14CA3455, 2015-Ohio-2726, ¶ 47, citing Shover v.

Cordis Corp., 61 Ohio St.3d 213, 220 (1991) (“It is axiomatic that a litigant’s failure

to raise an issue at the trial court waives the litigant’s right to raise that issue on




                                         -10-
Case No. 4-19-20


appeal.”). Nevertheless, we will review the argument that Koscielak does make in

the interest of justice.

       {¶30} In her brief, Koscielak claims broadly that the trial court erred by

finding that the evidence was undisputed that Koscielak failed to comply with the

terms of the insurance contract and that United was therefore entitled to summary

judgment. Koscielak contends that, “An allegation that terms and conditions were

not complied with, absent further evidence, is not enough to satisfy the rigorous test

required to grant summary judgment.” (Appt.’s Br. at 2).

       {¶31} Contrary to Koscielak’s argument, the only evidence in the record,

including Koscielak’s own 2019 deposition, establishes that Koscielak repeatedly

failed to comply with United’s demands for her to appear for an examination under

oath and for her to provide documentation regarding the personal property losses.

Koscielak herself testified that she was aware of United’s earlier requests for the

examination under oath, and despite the ongoing investigation, Koscielak claimed

she went to Tennessee with her daughter. Koscielak then claimed that she did not

have her mail forwarded and that she was thus unaware of communications

regarding the denial of her claim until months after-the-fact. Even accepting all of

Koscielak’s statements as true, she still admitted to willfully ignoring United’s

ongoing investigation despite the numerous and stern letters she received from

United’s attorneys. It is perfectly reasonable given the statements Jeff made in his


                                        -11-
Case No. 4-19-20


examination under oath that United would want to investigate the matter further,

and it was also perfectly reasonable that United would want a list of items lost in

the fire and their relative value before paying for them.

       {¶32} Furthermore, legal authority does support a trial court granting

summary judgment in favor of an insurer where the insured fails to comply with an

investigation pursuant to the contract. See Savage v. Am. Family Ins. Co., 10th Dist.

Franklin No. 08AP-273, 2008-Ohio-4460, ¶¶ 24-25; Joseph v. State Farm Fire and

Cas. Co., 2013 WL 663623 (S.D. Ohio); Luntz v. Stern, 135 Ohio St. 225, 236-237

(“Cooperation with the insurer is one of the conditions of the policy and where there

has been a failure to fulfill a condition upon which the obligation is dependent, the

obligation ceases.”); Gabor v. State Farm Mut. Auto. Ins. Co., 66 Ohio App.3d 141

(8th Dist.1990) (summary judgment granted in favor of insurer affirmed where

insured did not cooperate with investigation); Doerr v. Allstate Ins. Co., 121 Fed.

Appx. 638, 641 (6th Cir.2005) (summary judgment granted in favor of insurer

affirmed where insured did not cooperate with investigation); Johnson v. Allstate

Ins. Co., 11th Dist. Trumbull No. 2001-T-0127, 2002-Ohio-7165 (summary

judgment granted in favor of insurer affirmed where insured did not cooperate with

investigation).

       {¶33} Based on the foregoing we find that the trial court correctly determined

that no genuine issue of material fact existed in this case, that United was entitled


                                        -12-
Case No. 4-19-20


to judgment as a matter of law, and that reasonable minds could reach but one

conclusion, adverse to Koscielak. Therefore, her assignment of error is overruled.

                                   Conclusion

       {¶34} For the foregoing reasons Koscielak’s assignment of error is overruled

and the judgment of the Defiance County Common Pleas Court is affirmed.

                                                              Judgment Affirmed

PRESTON and ZIMMERMAN, J.J., concur.

/jlr




                                       -13-